Exhibit 5
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
                                                      )
NORTHSTAR AVIATION L.L.C., et al.,                    )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       C.A. No. 1:18cv191-TSE-JFA
                                                      )
ALDEN BURT ALBERTO,                                   )
  a/k/a Reno Alberto,                                 )
                                                      )
                       Defendant.                     )
                                                      )
                PLAINTIFF NORTHSTAR AVIATION L.L.C.’S
                 FOURTH SUPPLEMENTAL RESPONSES TO
        DEFENDANT ALDEN BURT ALBERTO’S FIRST INTERROGATORIES
       Plaintiff NorthStar Aviation L.L.C. (“NorthStar UAE”), by counsel, hereby states the

following fourth supplemental responses to Defendant Alden Burt Alberto’s First Interrogatories,

as provided under Rules 26 and 33 of the Federal Rules of Civil Procedure and Rule 26 of the

Local Civil Rules of the U.S. District Court for the Eastern District of Virginia.

                   OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         A.    NorthStar UAE objects to Definition E (“NorthStar UAE,” “you” or “your”), as

 used in Interrogatories 2-5, 7-9, 11-13, 15-18, and 20, to the extent it causes ambiguity and

 requests information in the possession of a “former” parent, subsidiary, department, division,

 subdivision, branch, affiliate, or other related company, or a “former” officer, director, agent,

 employee, consultant or representative thereof, as such information is outside of NorthStar

 UAE’s control. NorthStar UAE also objects to Definition E to the extent it requests information

 from NorthStar UAE’s attorneys that is protected by a lawful privilege. NorthStar UAE objects

 to Definition E as vague, ambiguous and overly broad to the extent it includes the undefined
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
                                                      )
NORTHSTAR AVIATION L.L.C., et al.,                    )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       C.A. No. 1:18cv191-TSE-JFA
                                                      )
ALDEN BURT ALBERTO,                                   )
  a/k/a Reno Alberto,                                 )
                                                      )
                       Defendant.                     )
                                                      )
                PLAINTIFF NORTHSTAR AVIATION L.L.C.’S
                 FOURTH SUPPLEMENTAL RESPONSES TO
        DEFENDANT ALDEN BURT ALBERTO’S FIRST INTERROGATORIES
       Plaintiff NorthStar Aviation L.L.C. (“NorthStar UAE”), by counsel, hereby states the

following fourth supplemental responses to Defendant Alden Burt Alberto’s First Interrogatories,

as provided under Rules 26 and 33 of the Federal Rules of Civil Procedure and Rule 26 of the

Local Civil Rules of the U.S. District Court for the Eastern District of Virginia.

                   OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         A.    NorthStar UAE objects to Definition E (“NorthStar UAE,” “you” or “your”), as

 used in Interrogatories 2-5, 7-9, 11-13, 15-18, and 20, to the extent it causes ambiguity and

 requests information in the possession of a “former” parent, subsidiary, department, division,

 subdivision, branch, affiliate, or other related company, or a “former” officer, director, agent,

 employee, consultant or representative thereof, as such information is outside of NorthStar

 UAE’s control. NorthStar UAE also objects to Definition E to the extent it requests information

 from NorthStar UAE’s attorneys that is protected by a lawful privilege. NorthStar UAE objects

 to Definition E as vague, ambiguous and overly broad to the extent it includes the undefined
       transfer of $5,000,000 from NorthStar UAE to NorthStar USA; and (2) the purpose
       of the aforementioned $5,000,000, namely, that it was designated for use for
       NorthStar’s pending contracts with Iraq and Afghanistan.

   •   Reema Elhindi
       (to be contacted through plaintiffs’ counsel)

       Subjects on which the witness may have knowledge or discoverable information:
       Reema Elhindi may have knowledge and/or discoverable information relating to:
       (1) NorthStar UAE’s Bank Payment Voucher dated September 17, 2017, regarding
       the transfer of $5,000,000 from NorthStar UAE to NorthStar USA; and (2) the
       purpose of the aforementioned $5,000,000, namely, that it was designated for use
       for NorthStar’s pending contracts with Iraq and Afghanistan.

   •   Jamil Bahremi
       Afghan Public Protection Force
       Shahr Ara Road
       Kabul, Afghanistan

       Subjects on which the witness may have knowledge or discoverable information:
       Mr. Bahremi may have knowledge and/or discoverable information relating to: (1)
       his communications with Mr. Alberto regarding potential contracts between
       NorthStar and the Afghanistan military and/or government; and (2) the details,
       negotiations, and circumstances of potential contracts between NorthStar and the
       Afghanistan military and/or government.


       2.     Describe in detail the formation and governance structure of NorthStar UAE,

including identification of all current NorthStar UAE subsidiaries, affiliated companies, owners,

members, shareholders, directors, managers, and corporate executives, as well as explaining the

relationship between NorthStar UAE and Rotana Jet and identifying any applicable operating

agreement or similar agreement between the two entities.

       OBJECTION(S): NorthStar further objects to the multi-part character of this
       Interrogatory, which comprises at least three interrogatories in the guise of one.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar Aviation L.L.C. (“NorthStar UAE”) was formed as a limited liability
       company in Abu Dhabi with commercial license number CN-1341341 issued by
       the Department of Economic Development in Abu Dhabi. NorthStar UAE’s


                                               13
       principal place of business is located in Abu Dhabi, United Arab Emirates
       (“UAE”). NorthStar UAE has two shareholders: Dr. bin Saif, a UAE national, and
       Rotana Jet Aviation LLC, a limited liability company incorporated in Abu Dhabi
       holding commercial license number CN-1239076 issued by the Department of
       Economic Development in Abu Dhabi. Rotana Jet Aviation LLC’s sole member is
       Dr. bin Saif.

       NorthStar UAE executed a Memorandum of Association dated December 6, 2011.
       See NSA000380-399. NorthStar UAE then executed an Agreement to Amend the
       Memorandum of Association, which was recorded on March 25, 2013. Pursuant to
       the Memorandum of Association, NorthStar UAE is controlled by a Board of
       Directors. See NSA000105-120. Dr. bin Saif is the Chairman of the Board of
       Directors for NorthStar UAE. The 2013 Amendment appointed Alberto as the
       initial Managing Director of NorthStar UAE to manage day to day affairs for
       NorthStar UAE. Lyle Becka currently serves as the Vice President of Operations
       for NorthStar UAE. Salem AlDhaheri currently serves as the Senior Vice
       President, Corporate for NorthStar UAE.

       NorthStar UAE is the sole Member of NorthStar USA; it has no other subsidiaries
       or affiliates.

       SUPPLEMENTAL RESPONSES: Dr. Bin Saif is the Chairman and sole member
       of the Board of Directors for NorthStar UAE.

       Lyle Becka, as the Vice President of Operations, and Salem AlDhaheri, as the
       Senior Vice President of Corporate, are the sole representatives and authorized
       agents of NorthStar USA and operate under the control of the Board of Directors.

       The following are the operational managers and directors of NorthStar UAE. These
       individuals have no official decision-making capacity and are not authorized to
       represent NorthStar UAE, beyond making day-to-day decisions authorized under
       their job descriptions. Nrasib Ali is director of finance; Kate Beckley is manager of
       Human Resources; Adam Gunn is director of Technical Services; Stefan Orlygsson
       is manager of Customer Support; Thomas Graziano is Quality manager. Gregory
       Huber is Logistics manager for NorthStar UAE.


       3.      State in detail and non-conclusory language all facts and identify all documents

concerning or relating to the revocation of Mr. Alberto’s Power of Attorney as alleged in Paragraph

68 of your Complaint, including the specific reason(s) for revoking the Power of Attorney, who

participated in that decision, when that decision was made, and what impact such revocation had

on Mr. Alberto’s ability to continue to act on behalf of NorthStar UAE.



                                                14
       SUPPLEMENTAL RESPONSE: Prior to the Board of Directors meeting on
       October 17, 2017, Dr. bin Saif requested financial information from Defendant
       Alberto regarding NorthStar. Based on NorthStar’s records, Dr. bin Saif questioned
       Defendant Alberto about the financial health of NorthStar. Defendant Alberto
       informed Dr. bin Saif that NorthStar would survive until early 2019, when the
       second half of the Performance Bond was released and the contract with the
       UAEAF was complete. It was evident that Defendant Alberto was only interested
       in keeping the company (barely) viable until that time and did not intend to expand
       or continue the company. Dr. bin Saif was displeased with this short-sighted
       approach; he wanted NorthStar to obtain more customers and to grow its business.
       Dr. bin Saif questioned Defendant Alberto about the company’s finances and the
       bonuses paid to employees. Defendant Alberto had misled Dr. bin Saif for some
       time regarding the bonuses by reporting the total bonuses paid to all employees,
       rather than itemizing the amounts given to each employee and thus concealing the
       inappropriate bonus amounts paid to him and other select employees.



       4.     State in detail and non-conclusory language all facts and identify all documents

concerning or relating to the granting of Mr. Alberto’s Power of Attorney, including the specific

reason(s) for granting this authority, who participated in this decision, when that decision was

made, and what if any limitations you contend were provided under the Power of Attorney in terms

of Mr. Alberto’s ability to act on behalf of NorthStar UAE.

       OBJECTION(S): NorthStar further objects that the Interrogatory improperly
       purports to instruct NorthStar on how it may respond to the Interrogatory.
       Additionally, NorthStar objects to the multi-part character of this Interrogatory,
       which comprises at least four interrogatories in the guise of one. Furthermore, the
       interrogatory’s request for NorthStar to “identify all documents” is in the nature of
       a request for production of documents and is therefore improper as an interrogatory.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       The Power of Attorney, attached as Exhibit C to the Amended Complaint, was
       recorded on March 25, 2013, as part of the formation process of NorthStar UAE.
       The Power of Attorney was issued as a matter of standard UAE business practice,
       namely to address the fact that, in the UAE, if authorization to act on behalf of a
       business is not presented in writing, other entities may refuse to recognize an
       individual’s authorization to act on behalf of that business. The purpose of the
       Power of Attorney was not to shift all governance and control of NorthStar UAE to



                                                16
       Defendant Alberto. Instead, the members of NorthStar UAE, namely, Dr. bin Saif,
       individually and as the representative of Rotana Jet LLC, authorized and issued the
       Power of Attorney to Defendant Alberto with the sole intent to provide Defendant
       Alberto with sufficient authority to manage the day to day business of NorthStar
       UAE.

       In regard to its terms and limitations, the Power of Attorney speaks for itself. See
       also NorthStar UAE’s responses to Request for Production No. 33.


       5.      Itemize all compensation of [sic] any form, including salary, bonuses, distributions,

and draws paid to each owner, member, shareholder, director, manager, or executive of NorthStar

UAE from January 2013 to the present, including the dates and amounts of each payment and the

reason for each payment, specifically including the following individuals:

            a) Dr. Ahmed;

            b) Alden Burt Alberto;

            c) Lyle Becka;

            d) Nrasib Ali;

            e) Hani Farag; and

            f) Marwan Agha.

       OBJECTION(S): NorthStar further objects to the multi-part character of this
       Interrogatory, which comprises at least six interrogatories in the guise of one.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       Dr. bin Saif received distributions from NorthStar USA and NorthStar UAE
       pursuant to his rights as one of the two members of NorthStar UAE (NorthStar
       USA’s parent company). These distributions included a $4,540,000 distribution on
       June 29, 2017.

       Defendant Alberto improperly used his power as CEO to pay to himself at least
       $19,307,399 in unauthorized bonuses between 2013 and 2017. Pursuant to
       Defendant Alberto’s Employment Agreement dated May 31, 2012, attached as
       Exhibit B to the Amended Complaint, Defendant Alberto was entitled to a $750,000
       annual base salary with $250,000 in deferred compensation. Defendant Alberto was



                                                17
             •   June 2013 - $65,000 (237,900 AED)
             •   January 2014 - $65,000 (237,900 AED)
             •   December 2014 - $100,000 (366,000 AED)
             •   December 2015 - $110,000 (402,600 AED)
             •   November 2016 - $67,500 (247,050 AED)

      Nrasib Ali: Please see the documents produced as NSA010693-750, and NSA010752-62.

      Terry Key: Please see documents produced as NSA011127-84.

      Dr. bin Saif: Further examination of NorthStar’s records has revealed that the July 17, 2017
      distribution of $4.54 million (AED 16,661,800.00), as evidenced in a Board Resolution
      dated June 29, 2017, was not made to Dr. bin Saif. See NSA000411-412.

      THIRD SUPPLEMENTAL RESPONSE: On October 20, 2013, Alberto was paid $98,336
      by NorthStar UAE.

      6.     State in detail and non-conclusory language the tasks and duties undertaken by Dr.

Ahmed in securing and/or performing under the UAE Contract.

      OBJECTION(S): NorthStar further objects that the Interrogatory improperly
      purports to instruct NorthStar on how it may respond to the Interrogatory.
      Additionally, NorthStar objects that this Interrogatory is neither relevant nor
      proportional to the needs of the case, as it does not relate to any claim or defense in
      the lawsuit. For this reason, too, the Interrogatory is overly broad and not
      reasonably calculated to lead to the discovery of admissible evidence.

      RESPONSE: Without waiving its objections, Plaintiff states the following for its
      response.

      As a member of the UAE royal family, Dr. bin Saif’s name carries significant
      influence in the UAE. Without Dr. bin Saif’s participation in NorthStar, it is
      unlikely that NorthStar would have secured the UAE Contract. Dr. bin Saif also
      corresponded with the client regarding NorthStar’s performance under the
      Contract. In addition, Dr bin Saif secured the funding for the formation of NorthStar
      UAE. Several of NorthStar’s employees had worked for a previous company called
      Reflex Responses Management Consultancy, L.L.C. (“R2”). R2 was a limited
      liability company incorporated and subsisting in Abu Dhabi, UAE, that had funding
      provided by the UAE government. After a decision was made to liquidate R2, the
      remaining funds in the R2 accounts were authorized to be transferred to NorthStar
      by the UAE government after consultation with Dr bin Saif. The amount transferred
      was approximately $32,000,000.

      SUPPLEMENTAL RESPONSE: Dr. bin Saif, as the sole member of Rotana Jet,
      also authorized Rotana Jet to lease its hangar to NorthStar for its use.


                                                21
       7.      State in detail how much money, if any, Dr. Ahmed contributed in forming

NorthStar UAE, including the dates and amounts of each payment, the specific purpose for each

payment, if any, and identify any financial statements reflecting such payments.

       OBJECTION(S): NorthStar further objects that this Interrogatory is neither
       relevant nor proportional to the needs of the case, as it does not relate to any claim
       or defense in the lawsuit. For this reason, too, the Interrogatory is overly broad and
       not reasonably calculated to lead to the discovery of admissible evidence.
       Additionally, NorthStar objects to the multi-part character of this Interrogatory,
       which states at least at least three interrogatories in the guise of one. Furthermore,
       the interrogatory’s request for NorthStar to “identify any financial statements” is in
       the nature of a request for production of documents and is therefore improper as an
       interrogatory.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       Dr Bin Saif secured the funding for the formation of NorthStar UAE. Several of
       NorthStar’s employees had worked for a previous company called Reflex
       Responses Management Consultancy, L.L.C. (“R2”). R2 had funding provided by
       the UAE government. After a decision was made to liquidate R2, the remaining
       funds in the R2 accounts were authorized to be transferred to NorthStar by the UAE
       government after consultation with Dr Bin Saif. The amount transferred was
       approximately $32,000,000. Alberto did not contribute any capital to NorthStar
       UAE. Dr. bin Saif did not personally contribute capital to form NorthStar UAE.

       SUPPLEMENTAL RESPONSE: The funds originally held by R2 were paid
       directly to Vulcan Management Consultancy, LLC, which in turn loaned the funds
       to NorthStar UAE. The loan amount of about 336,835 AED was later forgiven on
       or around December 31, 2016. See NSA000400. At this time NorthStar believes
       there may have been additional capitalizations contributed to NorthStar UAE which
       NorthStar is investigating. NorthStar will supplement its response to this
       interrogatory if additional capitalizations come to light.


       8.      State in detail and non-conclusory language the basis for your assertion that the

bonuses paid to Mr. Alberto were excessive relative to the finances of the company, including the

basis for your claim that Mr. Alberto was not entitled to them as alleged in Paragraph 48 of your

Complaint and what amount of bonus to Mr. Alberto would not have been excessive in your view.



                                                22
       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar UAE did not communicate with the Department of State because it did
       not have an ITAR license. NorthStar USA had an ITAR license.


       18.     Specifically itemize and describe all opportunities and customers associated with

such business relationships that you claim to have lost as a result of Defendants’ alleged conduct

as alleged in Paragraph 118 of your Complaint, and include in your response the stated reason(s)

for such lost opportunity or relationship (if any), the date such opportunity or relationship was lost

or sabotaged, and the specific monetary amount you would have realized if the opportunity or

relationship had not been lost.

       OBJECTION(S): NorthStar further objects that this Interrogatory is neither
       relevant to any claim or defense in this lawsuit nor proportional to the needs of the
       case, as it relates solely to a cause of action which the Court has now dismissed.
       NorthStar also objects to the multi-part character of the interrogatory, which states
       at least three interrogatories in the guise of one. Additionally, based upon the multi-
       part character of this and many of the preceding Interrogatories Alberto has
       exceeded the number of Interrogatories permitted under the Court’s August 1, 2018
       Order [Dkt. 50].

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar had a contract opportunity with Iraq to sell 407MRH aircraft to the Iraqi
       government. Upon information and belief, Defendant Alberto intended, and made
       plans, to have his new company, Vulcan Aviation LLC, take over and perform on
       this contract after the October 17, 2018 Board of Directors meeting in Abu Dhabi
       with Dr. bin Saif. On or about October 21, 2017, Terry Key informed several
       NorthStar employees that he and Defendant Alberto were forming a new company
       that they would be invited to join, which would take the Iraqi Military contract that
       NorthStar was pursuing. See NSA0000692-696. In addition, Defendant Alberto
       and Terry Key conspired to send a letter to Bell Helicopter to inform them that they
       had established Vulcan Aviation LLC and that all of the personnel and assets from
       NorthStar USA would be rebranded to Vulcan Aviation LLC. Terry Key reported
       in an email dated October 24, 2017, that Vulcan Aviation LLC would approach the
       Iraqi Military with this change, acting with the intent of interfering with and
       misappropriating NorthStar USA’s expected contract. See Vulcan0041. Defendant



                                                 35
       Alberto also directed Terry Key to compile a list of NorthStar vendors. Upon
       information and belief, this was done to allow Defendant Alberto to send
       NorthStar’s vendors notice of the “rebranding” of NorthStar USA to Vulcan
       Aviation LLC.

       Defendant Alberto also used promotional and advertising material from NorthStar,
       including photographs of NorthStar’s helicopters to advertise for Vulcan Aviation
       LLC. Hillary Holcombe, with Defendant Alberto’s authorization, repurposed
       NorthStar’s images for Vulcan Aviation LLC. Defendant Alberto also used funds
       from NorthStar USA to pay for Vulcan Aviation LLC expenses, including
       advertising expenses.

       Additionally, NorthStar was pursuing a contract with Kuwait through Hichem
       Bendida. Defendant Alberto and Terry Key attempted to interfere in NorthStar’s
       receipt of the Kuwait contract to misappropriate it for their new company, Vulcan
       Aviation LLC. Defendant Alberto and Terry Key communicated with Hichem
       Bendida in November 2017 regarding the Kuwait contract. In one November 14,
       2017 email, Terry Key specifically tells Mr. Bendida to keep quiet about the Kuwait
       contract with Bell Helicopters. See Vulcan0036.

       19.    Specifically itemize all damages you are seeking in this lawsuit and the

methodology you use to calculate such damages, including all lost business, prospective business,

and any other damages you seek.

       OBJECTION(S): NorthStar objects as well that this Interrogatory seeks
       information subject to the mandatory disclosure provisions of Rule 26(a)(1) of the
       Federal Rules of Civil Procedure, and that the Interrogatory is therefore
       unnecessary and duplicative. Additionally, based upon the multi-part character of
       many of the preceding Interrogatories Alberto has exceeded the number of
       Interrogatories permitted under the Court’s August 1, 2018 Order [Dkt. 50].

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar seeks compensation from Defendant Alberto in the amount of at least
       $23,874,698.95 for the damages NorthStar suffered due to Defendant Alberto’s
       breaches of fiduciary duty, conversion, defamation and unjust enrichment at
       NorthStar’s expense. NorthStar further seeks pre and post-judgment interest. This
       includes the bonuses paid to Defendant Alberto, Terry Key, and Nrasib Ali as set
       forth in the answer to Interrogatory No. 5, as well as bonus payments to Hillary
       Holcombe in the total amount of $220,000, which includes $20,000 on November
       27, 2016; $100,000 on June 29, 2017; and $100,000 on October 4, 2017. NorthStar
       further seeks compensation for the more than $664,000.00 Defendant Alberto




                                               36
      transferred or withdrew from NorthStar USA’s bank accounts following his
      termination.


      20.    State in detail and non-conclusory language all acts undertaken by NorthStar UAE

to mitigate any alleged damages you claim was [sic] caused by the conduct alleged in the

Complaint.

      OBJECTION(S): NorthStar further objects that the Interrogatory improperly
      purports to instruct NorthStar on how it may respond to the Interrogatory.
      Additionally, based upon the multi-part character of many of the preceding
      Interrogatories Alberto has exceeded the number of Interrogatories permitted under
      the Court’s August 1, 2018 Order [Dkt. 50].

      RESPONSE: Without waiving its objections, Plaintiff states the following for its
      response.

      In the summer of 2017, Dr. bin Saif began to closely scrutinize NorthStar’s finances
      and ordered Defendant Alberto to decrease expenses. However, Defendant Alberto
      continued to make improper bonus payments to himself, Terry Key, Hillary
      Holcombe, and Nrasib Ali, contrary to Dr. bin Saif’s orders. Defendant Alberto
      had been concealing his improper and unauthorized bonus payments for several
      years.

      However, on October 8, 2017, Dr. bin Saif sent a Notice of a meeting of the Board
      of Directors to discuss NorthStar’s finances for the 2016 calendar year, including
      bonus payments, and its projections moving forward. Dr. bin Saif also requested
      that Defendant Alberto and Nrasib Ali provide documentation and information
      regarding NorthStar’s cash availability, and a breakdown of bonuses paid to
      Executive Management. Yet, at the October 17, 2017 board meeting, Defendant
      Alberto refused to fully and candidly address Dr. bin Saif’s concerns about
      NorthStar’s finances. As a result, Dr. bin Saif revoked Defendant Alberto’s Power
      of Attorney almost immediately on October 19, 2017. A copy of the Revocation of
      Power of Attorney was provided to NorthStar’s bank in the UAE and the U.S. State
      Department to inform them that Defendant Alberto no longer had any power to
      make decisions for, or handle the finances of, NorthStar. Dr. bin Saif also wrote to
      Deloitte & Touche (M.E.) on October 18, 2017, to confirm changes that would be
      made to the audit reports for NorthStar in order to allow more transparency and
      oversight, particularly of bonus payments. See NSA000413.

      Dr. bin Saif appointed Lyle Becka as Vice President of Operations to take over
      from Defendant Alberto. Dr. bin Saif requested that Defendant Alberto assist in a
      “seamless transition” of duties and responsibilities to Lyle Becka. See NSA000002.
      On October 31, 2017, Dr. bin Saif sent a letter to confirm that Lyle Becka had been



                                              37
                                        Respectfully Submitted,

                                        NORTHSTAR AVIATION L.L.C.,

                                        By: DUNLAP BENNETT & LUDWIG PLLC


                                           /s/ Sarah C. Aviles
                                        Of Counsel

Thomas M. Dunlap (VSB No. 44016)            Kevin T. Streit (VSB No. 45024)
Ellis L. Bennett (VSB No. 71685)            DUNLAP BENNETT & LUDWIG PLLC
Ben S. Barlow (VSB No. 67933)               8003 Franklin Farms Drive, Suite 220
Eric L. Olavson (VSB No. 87872)             Richmond, Virginia 23229
Mary E. Witzel (VSB No. 88117)              (804) 823-7776
DUNLAP BENNETT & LUDWIG PLLC                (804) 977-2680 (facsimile)
211 Church Street SE                        kstreit@dbllawyers.com
Leesburg, Virginia 20175
(703) 777-7319                              Sarah C. Aviles (VSB No. 86031)
(703) 777-3656 (facsimile)                  DUNLAP BENNETT & LUDWIG PLLC
tdunlap@dbllawyers.com                      8300 Boone Boulevard, Suite 550
ebennett@dbllawyers.com                     Vienna, Virginia 22182
bbarlow@dbllawyers.com                      (703) 777-7319
eolavson@dbllawyers.com                     (703) 777-3656 (facsimile)
mwitzel@dbllawyers.com                      saviles@dbllawyers.com

Noah Fontanez, Esquire, Pro Hac Vice        Counsel for the Plaintiffs
DUNLAP BENNETT & LUDWIG PLLC
616 South Boston Avenue, Suite 60
Tulsa, Oklahoma 74119
(918) 505-7851
(918) 505-7851 (facsimile)
nfontanez@dbllawyers.com




                                       40
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of November, 2018, a true copy of the foregoing

was transmitted via electronic mail to:

           Clyde E. Findley, Esq.
           Nicholas R. Johnson, Esq.
           Ryen Rasmus, Esq.
           Samantha Bernstein, Esq.
           Berenzweig Leonard LLP
           8300 Greensboro Drive, Suite 1250
           McLean, Virginia 22102
           njohnson@berenzweiglaw.com
           dleonard@berenzweiglaw.com
           cfindley@berenzweiglaw.com
           rrasmus@berenzweiglaw.com
           sbernstein@berenzweiglaw.com
           Counsel for defendant Alden Burt Alberto




                                                           /s/ Sarah C. Aviles
                                                    Sarah C. Aviles (VSB No. 86031)
                                                    DUNLAP BENNETT & LUDWIG PLLC
                                                    8300 Boone Boulevard, Suite 550
                                                    Vienna, Virginia 22182
                                                    (703) 777-7319
                                                    (703) 777-3656 (facsimile)
                                                    saviles@dbllawyers.com
                                                    Counsel the Plaintiffs




                                               41
